Case: 13-60461      Document: 00512709466         Page: 1    Date Filed: 07/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                      FILED
                                                                                   July 23, 2014
                                    No. 13-60461
                                  Summary Calendar                                 Lyle W. Cayce
                                                                                        Clerk


GUISSELA CORDERO-GONZALES,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,


                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 959 641


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Guissela Cordero-Gonzales (Cordero) petitions for review of the Board of
Immigration Appeals’ (“BIA”) dismissal of her appeal of the Immigration
Judge’s (IJ) denial of her application for asylum and withholding of removal,
asserting that she was persecuted in Peru on account of her sexual orientation.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60461     Document: 00512709466    Page: 2   Date Filed: 07/23/2014


                                 No. 13-60461

The IJ determined that Cordero was not credible and denied all relief. The
BIA affirmed the adverse credibility determination and dismissed the appeal.
      Cordero explicitly waives relief under the Convention Against Torture,
and she has abandoned any challenge to the withholding of removal by failing
to address the issue in her brief. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      Cordero notes the immigration courts’ finding that her testimony that
she suffered persecution in Peru was not credible and argues that whether she
suffered past persecution is irrelevant because she has shown that she is gay
and that there is a pattern or practice of persecution in Peru against
homosexuals. She contends that the BIA nevertheless erred when it affirmed
the IJ’s credibility determination.   We review the credibility finding for
substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th
Cir. 2012); Wang v. Holder, 569 F.3d 531, 538-40 (5th Cir. 2009).
      Cordero’s testimony on the essential issue whether the Peruvian police
failed to protect her from her abusive former partner because of her sexual
orientation is inconsistent. Namely, the police report of January 6, 2007, did
not reference the death threat to which Cordero testified; nor did the January
13, 2007, police report match Cordero’s rendition of the facts surrounding the
incident in the jewelry store.   Further, the “guarantee” document fails to
mention Cordero’s former partner, and that Cordero was able to obtain the
document at all belies her assertion that the police would not protect her.
Notably, Cordero did not seek asylum when she came to United States in 2008,
though she testified that the physical and sexual abuse by her former partner
and the problems with the police began before that. Moreover, she returned to
Peru in 2008, believing that her former partner had the capacity to find her



                                      2
    Case: 13-60461     Document: 00512709466    Page: 3   Date Filed: 07/23/2014


                                 No. 13-60461

regardless where she lived. Last, in her interview with the Border Patrol
agents, Cordero did not express a fear of returning to Peru. In light of such a
record, Cordero fails to meet her burden of showing that the evidence compels
a finding that she was credible. See Orellana-Monson, 685 F.3d at 518; Wang,
569 F.3d at 538-40.
        Absent a showing that she suffered past persecution, to be entitled to
asylum, Cordero was required to present detailed facts that showed a good
reason to fear that she would be singled out for persecution, or alternatively,
that there is a pattern or practice in Peru of persecuting lesbians, such that
her fear of returning there was reasonable. See Zhao v. Gonzales, 404 F.3d
295, 307 (5th Cir. 2005). Cordero argues that the IJ applied an erroneous legal
standard when it required her to prove that she would be singled out for
persecution and that she demonstrated an objective fear of future persecution
by demonstrating a pattern or practice of persecution against homosexuals in
Peru.
        The IJ ultimately determined that whether Cordero had a well-founded
fear of future persecution need not be reached because the Government had
demonstrated that she could relocate in Peru to avoid future persecution. An
applicant does not have a well-founded fear of persecution if she could avoid
persecution by relocating to another part of her country and “under all the
circumstances it would be reasonable to expect the applicant to do so.” Eduard
v. Ashcroft, 379 F.3d 182, (5th Cir. 2004) (internal quotation marks and
citation omitted); see 8 C.F.R. § 1208.13(b)(3)). Because Cordero failed to show
past persecution and failed to demonstrate that a national government is the
persecutor, she has the burden of showing that the persecution is not
geographically limited in such a way that relocation within the applicant’s




                                       3
    Case: 13-60461     Document: 00512709466     Page: 4     Date Filed: 07/23/2014


                                  No. 13-60461

country of origin would be unreasonable. Lopez-Gomez v. Ashcroft, 263 F.3d
442, 445 (5th Cir. 2001); see 8 C.F.R. § 1208.13(b)(3)(i).
      While Cordero’s testimony and documents might support a finding that
she has a well-founded fear of future persecution because she cannot safely
relocate, the evidence does not compel such a finding, particularly in light of
the inconsistences in the record and her own lack of credibility. See, e.g., Yin
Qing He v. Holder, 449 F. App’x 367, 369 (5th Cir. 2011). Accordingly, Cordero
fails to satisfy the highly deferential substantial evidence test. See Orellana-
Monson, 685 F.3d at 518; Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005); see
8 U.S.C. § 1158(b)(1)(B).
      The petition is DENIED.




                                        4